DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-11, in the reply filed on 07/26/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/26/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Additionally regarding claim 1, for the limitation “a microstructure arranged to increase the sensitivity of the sensor”, the term “increase” is relative which renders the claim indefinite. It is unclear what the increased sensitivity would be in comparison to. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claims 6 and 7: The term “microstructure” is being used to mean a material itself. However, a microstructure is a property of a material. The scope of the claim is indefinite because it is unclear how the terms “granular material” or “silicon based sand” would modify the scope of “microstructure”. For examination purposes, it will be understood as the microstructure of the sensor is a result of a manipulation by a granular material/silicon based sand.
All other claims are rejected by virtue of their dependence on rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-4 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 104257366, hereinafter Zhang.
Regarding claim 1, Zhang discloses a sensor for monitoring a circulatory condition (abstract), comprising a layered structure (Fig. 1, para [0007]) having a graphite-composite (para [0012], graphite with PDMS, sensitive material layer 3) bonded to a flexible substrate (para [0014] polyethylene terephthalate, supporting layer 4), wherein the sensor further includes a microstructure arranged to increase the sensitivity of the sensor (paras [0033] and [0035], layer 3 is a three-dimensional porous nanosensitive material with 0.2-20 microns sized holes and 10-200 microns sized gaps between neighboring holes, thus having a structure on the microscopic level).
Regarding claim 2, Zhang discloses the sensor in accordance with claim 1, further including at least two layers of the layered structure formed in a laminate (Fig. 1, layers 3 and 4).
Regarding claim 3, Zhang discloses the sensor in accordance with claim 1, further including at least one conductive wire electrically connected to the layered structure (Fig. 1, electrode 2).
Regarding claim 4, Zhang discloses the sensor in accordance with claim 1, wherein the graphite composite is a graphite-polydimethylsiloxane (PDMS) composite (para [0012], graphite with PDMS).
Regarding claim 8, Zhang discloses a device incorporating a sensor in accordance with claim 1 (Examiner’s note: element is mapped to the elements it comprises, and “incorporating” is understood as “comprising”). 
Regarding claim 9, Zhang discloses the device in accordance with claim 8, further including a display unit (paras [0019] and [0021], display module).
Regarding claim 10, Zhang discloses the device in accordance with claim 9, further including an external communication means (para [0020] wireless communication module).
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of applicant-admitted prior art.
Regarding claim 5, Zhang discloses the sensor in accordance with claim 1, wherein the flexible substrate is a polyethylene terephthalate (PET). 
Zhang does not disclose the PET being indium tin oxide (ITO) coated, however, page 6 lines 7-10 of the instant specification disclose that ITO coated PET substrates are commercially available and preparation of their surface in the process of making the invention is consistent with standard procedure, as would be understood by the skilled addressee. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Zhang such that the PET was an ITO coated PET, as taught by the instant specification, as a simple substitution of one element for another to obtain the predictable result of having a flexible substrate.

s 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of US 10,439,517, hereinafter Wang.
Regarding claim 6, Zhang disclose the sensor in accordance with claim 1, but does not disclose wherein the microstructure is a result of the sensor being manipulated by a granular material.
However, Wang discloses a sensor (water-TENG 100) comprising a material (surface layer 102) including a microstructure that is a result of the sensor being manipulated by a granular material (Col. 10, lines 1-34).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Zhang such that the microstructure is a result of the sensor being manipulated by a granular material, as taught by Wang, as a simple substitution of one element (the microstructure of Wang) for another (the microstructure of Zhang) to obtain the predictable result of having a microstructure with holes.
Regarding claim 7, Zhang as modified by Wang discloses the sensor in accordance with claim 6, wherein the granular material is a silicon based sand (Wang, sand particles).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791